In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                              _________________
                               NO. 09-15-00201-CV
                              _________________


                          IN RE ALTO V. WATSON III

________________________________________________________________________

                               Original Proceeding
________________________________________________________________________

                          MEMORANDUM OPINION

      Relator, Alto V. Watson III (Watson or Relator), claims that the trial court

abused its discretion in ruling from the bench that Watson was not entitled to

depose Paul Chargois and Amy Delgado, Real Parties in Interest (Chargois,

Delgado, or Real Parties), about net worth until after Watson obtains a jury verdict

on liability and then also limiting that deposition to 45 minutes. On May 28, 2015,

Relator filed a Petition for Mandamus and a request for emergency relief to stop a

deposition of Chargois which Relator was scheduled to take that morning. This

court denied the request for emergency relief. Relator states that the trial court has

denied all pre-trial discovery on the issue of net worth. It is unclear from the

                                          1
attachments Relator filed with his Petition whether or not the trial court denied

other pretrial discovery regarding net worth. Relator states in his Petition that the

defendant has agreed to produce a financial statement. But, no statement had been

produced at the time Relator filed his Petition. While the Petition for Mandamus

was pending, Chargois produced a financial statement to Relator, but Relator

contends in a supplemental filing with this Court that the financial statement is

inadequate. Relator has not presented his objection to the financial statement to the

trial court.

       According to the record currently before us, the trial court previously

entered an order dated November 13, 2014, wherein it ruled upon various

objections to the Relator’s written discovery served on the Real Parties. Therein,

the trial court expressly states that Defendant Chargois is to produce a financial

statement to the Relator and the parties were to enter into a protective order

relating thereto. Thereafter, on April 7, 2015, the parties executed and the trial

court signed a Confidentiality Stipulation and Protective Order.

       Mandamus relief is appropriate when a trial court abuses its discretion and

there is no adequate remedy by appeal. See Walker v. Packer, 827 S.W.2d 833,

839-40 (Tex. 1992). “An appellate remedy is ‘adequate’ when any benefits to

mandamus review are outweighed by the detriments. When the benefits outweigh

                                         2
the detriments, appellate courts must consider whether the appellate remedy is

adequate.” In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 136 (Tex. 2004).

Generally, a trial court should limit discovery methods to those which are more

convenient, less burdensome, and less expensive, or when the burden or expense of

the proposed discovery outweighs its likely benefit. See Tex. R. Civ. P. 192.4.

“Conducting mandamus review of all limitations placed on discovery would risk

unduly burdening the courts and result in delay in resolution of the dispute.” In re

Michael A. Kaplan, M.D., P.A., No. 09-08-075-CV, 2008 Tex. App. LEXIS 1418,

*1 (Tex. App. Beaumont Feb. 25, 2008) (orig. proceeding) (mem. op.). Relator has

a remedy by ordinary appeal.1 See id.

      Under the circumstances, we conclude that the detriments to mandamus

review outweigh any benefits. See Tex. R. Civ. P. 192.4. On this record, Relator

has not shown an abuse of discretion for which an appeal would be an inadequate

remedy. The request for emergency stay and the petition for writ of mandamus are

denied.




      1
        Because we dispose of this mandamus proceeding on the ground that
Relator has an adequate appellate remedy, and the parties’ pre-trial discovery
appears to be on-going, we express no opinion on whether the trial court abused its
discretion in its bench ruling.
                                         3
      PETITION DENIED.
                                              PER CURIAM


Submitted on June 12, 2015
Opinion Delivered June 17, 2015

Before Kreger, Horton, and Johnson, JJ.




                                          4